The question here for consideration is whether the board or body known as the state docks commission can be held liable in an action at law for damages for the death of a person occasioned by the negligent conduct of its agent, servant, or employee while acting in the line and scope of his employment.
The pleadings in this case are identical, or in legal effect the same as those in State Docks Commission v. Mary E. Barnes,225 Ala. 403, 143 So. 581, in which there was a reversal and remandment of the cause. The effect of that decision was: (1) The nonliability at law for death occasioned by the negligence of the commission's servant acting within the scope of his employment; (2) such claim against the state docks commission for death caused by the negligence of the commission's servant within the scope of his employment held not recoverable as "operating expense." Acts 1927, page 11, § 11; Code of 1923, § 5696; Constitution 1901, Amendment 12 and section 14.
The judgment of the trial court is not in accord with the foregoing well-considered opinion, and the same is reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.